DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 1, at line 8, replace the phrase “dielectric body;” with --dielectric body.--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a modular high-frequency emission source, comprising: a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises: an oscillator module; an amplification module; and an applicator, wherein the applicator 
Regarding claims 2-7, claims 2-7 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 8, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation wherein a modular high-frequency emission source, comprising: a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises: an oscillator module; an amplification module; an applicator, wherein the applicator comprises a dielectric body with a monopole antenna extending into the dielectric body; and a phase controller communicatively coupled to each of the oscillator modules, wherein the phase controller controls a phase relationship of the output high-frequency electromagnetic radiation generated by each of the oscillator modules.
Regarding claims 9-14, claims 9-14 are allowable for the reasons given in claim 8 because of their dependency status from claim 8.

Regarding independent claim 15, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation wherein a processing tool, comprising: a processing chamber; and a modular high-frequency emission source, comprising: a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises: an oscillator module; an amplification module, wherein the amplification module is coupled to the oscillator module; and an applicator positioned opposing a chuck that is in the processing chamber and on which one or more substrates are processed.
Regarding claims 16-20, claims 16-20 are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879